                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DARYL HOLLOWAY,
             Plaintiff,
    v.                                                   Case No. 19-cv-1460

CITY OF MILWAUKEE, et al.,
               Defendants.


                                  DECISION AND ORDER

       Defendant Stephen Foley has moved to dismiss under Rule 12(b)(1) for lack of

subject matter jurisdiction and, alternatively, Rule 12(b)(6) for failure to state a claim.

Because this Court lacks jurisdiction over the claims asserted against him, Foley’s motion is

GRANTED.

                                     I. BACKGROUND

       Plaintiff’s amended complaint alleges various civil rights violations under 42 U.S.C. §

1983 against the City of Milwaukee and current and former Milwaukee police officers arising

from his arrest and 1993 conviction on two charges of rape for which he served twenty-three

years in prison before being exonerated by DNA evidence. Specifically, the amended

complaint alleges violation of his right to a fair trial and claims of malicious prosecution and

unlawful pretrial detention. ECF No. 66, ¶¶ 112–28. Plaintiff also alleges a conspiracy to

deprive him of his constitutional rights, a failure to intervene to prevent the violation of his

rights, and a Monell claim against the City for failure to train, supervise, and discipline

officers. Id., ¶¶ 129–44. Plaintiff sues each of the officers in their individual capacities,

alleging they “each acted under color of law and in the scope of their employment in

engaging the actions alleged[.]” Id., ¶ 13.




          Case 2:19-cv-01460-LA Filed 11/23/20 Page 1 of 8 Document 102
        The amended complaint also includes legal malpractice claims under state law

against four of his former attorneys. Id., ¶¶ 149–64. Specifically, Defendant Michael Backes,

who represented Plaintiff in pretrial proceedings and at trial, allegedly breached his duty to

Plaintiff by failing to have any DNA testing done and by failing to object to the admission of

evidence from identification lineups, which was “tainted by police misconduct.” Id., ¶¶ 18,

48, 149–54. Defendants Gerald Boyle and Bridget Boyle, who represented Plaintiff after

conviction, allegedly had DNA proof of Plaintiff’s innocence but dropped the case “because

they continually demanded more money from [Plaintiff] and his family.” Id., ¶¶ 20–21, 63–

67, 155–59. And Defendant Foley allegedly breached his duty to Plaintiff by failing to object

to irregularities with respect to a pre-trial lineup. Id., ¶¶ 23, 29, 41, 160–64. 1 Federal question

jurisdiction exists for the § 1983 claims and Plaintiff asserts that I have supplemental

jurisdiction under 28 U.S.C. § 1367 over the legal malpractice claims. Id., ¶ 8.

                                      II. STANDARD OF REVIEW

        28 U.S.C. § 1367(a) provides that district courts have supplemental jurisdiction over

all other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy. This requirement is met if the state claims

“derive from a common nucleus of operative fact” with the original federal claims, Wisconsin

v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008) (quoting Groce v. Eli Lilly & Co., 193

F.3d 496, 500 (7th Cir. 1999)), such that the relationship between the federal claim and the

state claim permits the conclusion that the entire action comprises one constitutional “case.”



        1 The timing and extent of Defendant Foley’s representation of Plaintiff is unclear. The amended

complaint references the lineups, see ¶¶ 23, 29, 41, 162, but also alleges that he had a legal duty “during the
post-conviction proceedings.” ¶ 161. The brief in opposition to this motion also references DNA testing with
respect to Foley. See ECF No. 97 at 11 (“[Foley], after establishing a lawyer-client relationship with Holloway,
negligently failed to object to irregularities in the lineup and to test blood and saliva DNA procured by the
Milwaukee police.”). Given that the amended complaint almost exclusively references the lineup and makes
no mention of representation at trial, I assume that Foley’s representation was limited to the lineup.

                                                       2
            Case 2:19-cv-01460-LA Filed 11/23/20 Page 2 of 8 Document 102
City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 164–65 (1997) (quoting United Mine

Workers v. Gibbs, 383 U.S. 715, 725 (1966)). Supplemental jurisdiction is not appropriate

merely because the claims are “tangentially related” or share a broad factual background.

Hernandez v. Dart, 635 F.Supp.2d 798, 814 (N.D. Ill. 2009). “Instead, the question is whether

the proof necessary for the state claim overlaps with the proof necessary for the federal

claim.” Birdo v. Mathis, 2015 WL 3948150, at *3 (S.D. Ill. June 26, 2015) (citations omitted).

       In Wisconsin, a plaintiff pursuing a legal malpractice claim must prove: (1) an

attorney-client relationship existed; (2) the attorney’s actions were negligent; (3) the

attorney’s negligent actions caused the client’s injury; and (4) the client suffered an actual

injury. Skindzelewski v. Smith, 2020 WI 57, ¶ 9 (citations omitted). When the legal

malpractice arises from professional services rendered in a criminal case, the client must

additionally prove that he was actually innocent of the criminal charge as part of the

causation element. Id.

                                     III. DISCUSSION

       Defendant Foley argues that supplemental jurisdiction is not present because the

legal malpractice claim is not part of the same case or controversy as Plaintiff’s claims

against the city and it police officers, citing Zimmerman v. City of Eau Claire, 2006 WL

2546727 (W.D. Wis. Aug. 29, 2006). The plaintiff in Zimmerman brought a civil rights action

against Eau Claire and multiple officers, alleging improper coaching of a witness, fabrication

of a witness statement, and manufactured/planted evidence, as well as a legal malpractice

claim against his trial attorney. The district court dismissed the legal malpractice claim for

lack of supplemental jurisdiction, finding that the facts underlying that claim were distinct

from the claims against the police officers where, unlike the civil rights claims, the

malpractice allegations involved no intentional misconduct. Id. at *3. Plaintiff asserts that


                                              3
          Case 2:19-cv-01460-LA Filed 11/23/20 Page 3 of 8 Document 102
jurisdiction is present because legal malpractice and civil rights violations constitute the

same case or controversy, citing Chaney v. Chicago, 901 F.Supp. 266, 270 (N.D. Ill. 1995)

in support.

       I agree with Defendant Foley. Supplemental jurisdiction requires that state law claims

be so related to federal claims such that they form part of the same case or controversy.

This is not like the standard case involving the exercise of supplemental jurisdiction, where

a plaintiff has alleged singular conduct that violates both state and federal law. Instead,

Plaintiff’s claims implicate distinct parties in fundamentally different roles, i.e., his civil rights

claims are directed not at the justice system as a whole, but at the government that

investigated and prosecuted him, a party to which Defendant Foley was fundamentally an

adversary in his role as Plaintiff’s attorney. See West v. Atkins, 487 U.S. 42, 50 (1988) (“A

criminal lawyer’s professional and ethical obligations require him to act in a role independent

of and in opposition to the State.”); Small v. Haas, 2020 WL 4015736, at *3 (N.D. Ind. July

15, 2020) (“In the case of a criminal defense attorney, even an appointed public defender,

the actions of the attorney are not fairly attributable to the state when performing traditional

functions as counsel.”) (citing Polk County v. Dodson, 454 U.S. 312, 325 (1981)).

       Here, Plaintiff’s case for malpractice is necessarily focused on the attorney’s handling

of his case applied to a standard for duties and obligations within the scope of an attorney-

client relationship; it does not involve (1) the alleged conspiracy and malicious prosecution

orchestrated by the police that deprived him of a fair trial, (2) any failure to intervene by other

officers, or (3) the City’s failure to train those officers, all of which supply jurisdiction in the

first place. See generally, ECF No. 66. See also Krueger v. Nagel, 2020 WL 6273404, at *2

(E.D. Wis. Oct. 26, 2020) (“Criminal defense attorneys cannot be sued under § 1983

because they do not act under the color of state law; they are the adversary of the State.”)


                                                  4
           Case 2:19-cv-01460-LA Filed 11/23/20 Page 4 of 8 Document 102
(emphasis added) (citing Polk County). Plaintiff asserts that “Defendant’s role in the civil

rights claim is critical and directly related to the same set of facts which are used against the

City of Milwaukee and other named defendants.” ECF No. 97 at 5. But Defendant Foley is

not involved in the civil rights claims at all; nowhere is he (or any of Plaintiff’s other attorneys)

mentioned in Counts One through Seven, nor does the amended complaint allege that he

collaborated with the police to deprive him of his constitutional rights while acting under color

of law. See generally, ECF No. 66. The claims and the relevant facts must be more than just

tangentially related. That these claims share a broad factual background does not change

the fact that these are simply two distinct cases; Plaintiff would not be expected to try a legal

malpractice claim for negligent representation alongside a theory of intentional police

misconduct that does not implicate the relevant attorney as a participant or co-conspirator.

See, e.g., Zimmerman, 2006 WL 2546727, at *3 (“[P]laintiff does not allege that [defendant-

attorney] engaged in any similar acts of misconduct. Additionally, all of plaintiff's civil rights

claims concern intentional acts allegedly committed by the police officer defendants while

his legal malpractice claim against [defendant-attorney] is entirely void of any allegation of

intentional conduct. Accordingly, plaintiff's claims truly are separate and distinct.”). Likewise,

Plaintiff allegedly suffering the same injury, i.e., wrongful conviction and imprisonment,

resulting from the acts of all these defendants is not enough to confer supplemental

jurisdiction. See, e.g., Hutchinson on Behalf of Baker v. Spink, 126 F.3d 895, 902 (7th Cir.

1997) (civil rights claims brought by mother of child killed in farming accident against social

services officials for negligent placement and supervision of child in foster home did not

support supplemental jurisdiction over products liability claims against manufacturer of

farming equipment involved in the accident); Didzerekis v. Stewart, 41 F.Supp.2d 840, 850

(N.D. Ill. 1999) (equal protection claim against the city and police officers for failure to


                                                 5
           Case 2:19-cv-01460-LA Filed 11/23/20 Page 5 of 8 Document 102
adequately respond to 9-1-1 call did “not form the same case or controversy as plaintiffs’

claims against [deceased’s killer] for pain and suffering and wrongful death.”).

        Finally, I note that there is no indication (nor has Plaintiff shown any) that the

constitutional claims for police misconduct will be affected in any way by the absence of his

legal malpractice claims. See Mourning v. Ternes Packaging, Indiana, Inc., 2015 WL

13646940, at *3 (S.D. Ind. Aug. 24, 2015) (“[T]hat [Plaintiff]’s federal claims will remain

unaffected by the dismissal of the state tort law claims is another signal that supplemental

jurisdiction does not exist.”) (citing cases). I conclude that supplemental jurisdiction under §

1367(a) is not present. See, e.g., Zimmerman, 2006 WL 2546727; Mooney v. Frazier, 2008

WL 11429652, at *3 (S.D. W.Va. Nov. 18, 2008); Mills v. Grant Cty. Det. Ctr., 2007 WL

2914213, at *4–5 (E.D. Ky. Sept. 27, 2007).

        Although they have not filed similar motions, the same reasoning justifies dismissing

Defendants Michael Backes, Gerald Boyle, and Bridget Boyle, 2 against whom Plaintiff also

brings state law claims of legal malpractice. See Evergreen Square of Cudahy v. Wis. Hous.

& Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) (“[F]ederal courts are obligated to

inquire into the existence of jurisdiction sua sponte.”) (citing Grupo Dataflux v. Atlas Global

Grp., L.P., 541 U.S. 567, 593 (2004)). The Clerk previously entered default as to Defendants

Gerald and Bridget Boyle, however the Court may set aside an entry of default for good

cause under Fed. R. Civ. P. 55(c), 3 and may do so sua sponte. See Judson Atkinson


        2  This is particularly so for the Boyles, who rendered their allegedly defective representation after the
trial and conviction, where Plaintiff’s civil rights claims are targeted at the police’s allegedly unconstitutional
investigation and actions that deprived him of a fair trial.
         3 I previously granted Plaintiff’s motions for “default judgment as to liability” as to the two Boyle

defendants. See ECF Nos. 21, 23, 25, 27, & 83. However, while these motions and order refer to a “default
judgment,” they also clearly contemplate a subsequent hearing to establish the amount of Plaintiff’s damages;
therefore, the order at ECF No. 83 does not amount to a final default judgment. See ECF Nos. 23 & 27
(proposed orders). See also, e.g., Strabala v. Zhang, 318 F.R.D. 81, 89 n.8 (N.D. Ill. 2016); In re Catt, 368
F.3d 789, 793 (7th Cir. 2004) (“Once the default is established, and thus liability, the plaintiff still must establish
his entitlement to the relief he seeks.”); Fed. R. Civ. P. 55(b)(2) (court may conduct hearings to determine,

                                                          6
             Case 2:19-cv-01460-LA Filed 11/23/20 Page 6 of 8 Document 102
Candies, Inc. v. Latini-Hohberger Dhimantec, 529 F.3d 371, 385–86 (7th Cir. 2008). Lack of

underlying subject matter jurisdiction is good cause for setting aside an entry of default. See

Met. Life Ins. Co. v. Estate of Cammon, 929 F.2d 1220, 1222 (7th Cir. 1991) (“No court may

enter judgment on the merits—which a default judgment is—if it lacks jurisdiction.”); Swaim

v. Moltan Co., 73 F.3d 711, 716 (7th Cir. 1996) (failure to set aside a default judgment a “per

se abuse of discretion if the district court that entered the judgment lacked jurisdiction”)

(citing Bally Exp. Corp. v. Balicar, Ltd., 804 F.2d 398, 400 (7th Cir. 1986)); Strabala, 318

F.R.D. at 89 (vacating default is justified “if the Court lacks subject matter jurisdiction over

the case”). Accordingly, I will vacate the defaults entered as to Gerald and Bridget Boyle and

dismiss them and Defendant Backes from this suit for lack of supplemental jurisdiction. See,

e.g., APCO Willamette Corp. v. P.I.T.W.U. Health & Welfare Fund, 390 F.Supp.2d 696, 701

(N.D. Ill. 2005); Kirk v. Am. Horizon Ins. Co., 2002 WL 1575739 (N.D. Ill. July 16, 2002);

Intercargo Ins. Co. v. U.S. et al., 1996 WL 19586, at *3 (N.D. Ill. Jan. 12, 1996). Plaintiff may

pursue legal malpractice claims against his former attorneys in state court. 4




among other things, the amount of damages); Fed. R. Civ. P. 58 (governing entry of judgment). Accordingly,
the “good cause” standard for setting aside a default applies.
          4 Because I conclude that I lack jurisdiction over these claims, I make no comment on the merits of

Plaintiff’s legal malpractice claims and the parties’ 12(b)(6) arguments.

                                                     7
            Case 2:19-cv-01460-LA Filed 11/23/20 Page 7 of 8 Document 102
                                      IV. CONCLUSION

       THEREFORE, IT IS ORDERED that the motion to dismiss (ECF No. 85) is

GRANTED. Plaintiff’s legal malpractice claims as to Defendant Stephen Foley are

DISMISSED for lack of jurisdiction.

       IT IS FURTHER ORDERED that the Court’s order at ECF No. 83 and the Clerk’s

entries of default as to Defendants Gerald Boyle and Bridget Boyle are VACATED AND SET

ASIDE for lack of subject matter jurisdiction. Plaintiff’s legal malpractice claims as to

Defendants Gerald Boyle, Bridget Boyle, and Michael Backes are DISMISSED for lack of

jurisdiction.

       IT IS FURTHER ORDERED that Defendants Stephen Foley, Gerald Boyle, Bridget

Boyle, Michael Backes, ABC Insurance Company, XYZ Insurance Company, and DEF

Insurance Company are DISMISSED from this action. The Clerk shall remove these

Defendants from the caption, notice list, and service list in this case.

       Dated at Milwaukee, Wisconsin, this 23rd day of November, 2020.



                                           s/Lynn Adelman_____
                                           LYNN ADELMAN
                                           District Judge




                                               8
           Case 2:19-cv-01460-LA Filed 11/23/20 Page 8 of 8 Document 102
